[Cite as State ex rel. Jennings v. Montgomery, 2012-Ohio-3088.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98222



                            STATE OF OHIO, EX REL.,
                              TALBERT JENNINGS
                                                                  RELATOR

                                                     vs.

                  K.J. MONTGOMERY, AS JUDGE OF,
                              ETC.
                                                                  RESPONDENT




                                    JUDGMENT:
                                COMPLAINT DISMISSED


                                          Writ of Mandamus
                                          Motion No. 454597
                                          Order No. 456022


                RELEASE DATE:                 July 2, 2012
FOR RELATOR

Talbert Jennings, pro se
3960 Rosemond Rd.
Cleveland Heights, Ohio 44121


ATTORNEYS FOR RESPONDENT

William M. Ondrey Gruber, Interim Director of Law
C. Randolph Keller
Chief Prosecutor/Assistant Director of Law
City of Shaker Heights
3400 Lee Road
Shaker Heights, Ohio 44120
EILEEN A. GALLAGHER, J.:

      {¶1} Talbert Jennings has filed a complaint for a writ of mandamus. Jennings

seeks the following: (1) Judge K.J. Montgomery be ordered to release and return a $525

cash bond; and (2) the declaration that “the Shaker Heights Municipal Court’s bond form

[is] null and void based on it being vague and ambiguous so that it cannot continue to be

used against literacy challenged individuals, including [Jennings] who did not fully

comprehend it.” Judge Montgomery has filed a motion to dismiss, which we grant for

the following reasons.

      {¶2} On December 5, 2011, Jennings posted a cash bond in the amount of $525

with the Shaker Heights Municipal Court in order to insure the appearance of his

granddaughter, Lashai Yvonne Maul Jennings, in Univ. Hts. v. Jennings, Shaker Heights

Municipal Court Case No. 11TRD04249.         On December 13, 2011, Lashai Jennings

entered a plea of no contest and was found guilty of a traffic offense and contempt. The

bond was then applied toward her fines and costs.

      {¶3} Through his complaint for a writ of mandamus, Jennings argues that his

failure to fully comprehend and understand that the posted bond could be employed to

satisfy any fine or costs on behalf of Lashai Jennings, requires the return of the full

amount of the bond.      In addition, Jennings seeks a declaration that the language

contained within the application form associated with the bond posted on behalf of Lashai
Jennings, which permits the “use of said bond to pay any fines and costs per Ohio

Revised Code Section 2937.40(B),” is void and ambiguous and prevents its future

application.

       {¶4} Initially, we find that Jennings’s complaint for a writ of mandamus is

procedurally defective.    Loc.App.R. 45(B)(1)(a) provides that a complaint for an

extraordinary writ must be supported by a sworn affidavit that specifies the details of

Jennings’s claim.     A simple statement that verifies that Jennings has reviewed the

complaint and that the contents are true and accurate does not satisfy the mandatory

requirement under Loc.App.R. 45(B)(1)(a). State ex rel. Jones v. McGinty, 8th Dist. No.

92602, 2009-Ohio-1258; State ex rel. Mayes v. Ambrose, 8th Dist. No. 91980,

2009-Ohio-25; James v. Callahan, 8th Dist. No. 89654, 2007-Ohio-2237.

       {¶5} In addition, Jennings’s complaint for a writ of mandamus is moot.

Attached to the motion to dismiss is a copy of a judgment entry journalized on April 19,

2012, which demonstrates that the bond posted by Jennings, in the total amount of $525,

was ordered returned. See State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common

Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v.

Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

       {¶6} Finally, Jennings, through his complaint for mandamus, seeks to prevent the

Shaker Heights Municipal Court from using posted bond monies to pay for costs and

fines on the basis that the language contained within the bond application form is vague

and void.      However, mandamus may not be employed when the real objective is a
declaratory judgment and a prohibitory injunction. Thus, the complaint does not state a

cause of action in mandamus and must be dismissed for want of jurisdiction. State ex

rel. Beane v. Dayton, 112 Ohio St.3d 553, 2007-Ohio-811, 862 N.E.2d 97; State ex rel.

Phillips v. Lorain Cty. Bd. of Elections, 93 Ohio St.3d 535, 757 N.E.2d 319 (2001); State

ex rel. Grendell v. Davidson, 86 Ohio St.3d 629, 716 N.E.2d 704 (1999).

       {¶7} Accordingly, we grant Judge Montgomery’s motion to dismiss. Jennings

to pay costs. The court directs the clerk of court to serve notice of this judgment and its

date of entry upon all parties as required by Civ.R. 58(B).

       {¶8} Complaint dismissed.



EILEEN A. GALLAGHER, JUDGE

MELODY J. STEWART, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR